Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed on May 24, 2021, entering claims mailed April 22, 2021.
Claims 1, 9, and 10 are amended.  
Claim 2 is canceled.  
Claims 1 and 3-10 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be 
In the instant case, Claims 1, 3-8, and 10 are directed toward a system, i.e., apparatus, and Claim 9 is directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU), wherein the CPU is programmed to:
store (i) an indication that whether or not a utilization manner of the power storage device is rental and (ii) an indication that whether a utilization manner of a vehicle portion of the electric vehicle other than the power storage device is rental; 
set a first rental fee and a second rental fee based on at least one of (i) an initial state of the power storage device at a time of start of utilization, (ii) a driving history of the electric vehicle during the utilization, and (iii) an environment history during the utilization, the first rental fee being a rental fee for a predetermined period when the utilization manner of the power storage device is rental, the second rental fee being a rental fee for the predetermined period when the utilization manner of the vehicle portion is rental, 
detect a voltage, a current and a temperature of the power storage device, and calculate a value of state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device; and
set a different fee for at least one of the first rental fee and the second rental fee when a weight of the power storage device at the time of start of the utilization is different, 
wherein the rental fee setting apparatus is configured to set at least one of the first rental fee and the second rental fee such that a larger discounted fee is set as the weight of the power storage device is smaller.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward determining rental fees based on received information.  This is a method of organizing human activity, specifically commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites setting a price or fee for a contractual relationship (i.e., rental), it recites both commercial and legal interactions and thus a method of organizing human activity.  Independent Claims 9 and 10 recite essentially the same features as Claim 1 and are therefore abstract for the same reasons as Claim 1.  
id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or id.  Examiner notes that the electric vehicle and power storage device, or the calculation of data regarding the power storage device such as voltage, current, and temperature, are not part of the claimed apparatus or method and are merely an object upon which the method and system operate or a field of use.  See, e.g., MPEP § 2106.05(h).  Alternatively, the obtaining of this data from the power storage device is mere insignificant data gathering.  See MPEP § 2106.05(g).  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer along with some mere data gathering or field of use.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  As noted above, the electric vehicle and the power storage device are merely objects upon which the method and system operate, i.e., a field of use, and the obtaining of power storage device (i.e., battery) state of charge is insignificant extra-solution activity.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 3-8 recite further limitations regarding what data are used to calculate the rental fee.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more.”  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 9, and 10.  Therefore, Claims 1 and 3-10 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 9, and 10 are rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Kishi Yashuhisa et al. (JP 2013/084199 (A)) in view of Boss et al. (US 2017/0146354, 

Claims 1, 9, and 10.  Yasuhisa teaches: A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted (see, e.g., ¶ 10 and Figure 1 teaching main device 1a that includes rental charge calculating part 28 that sets a rental fee for a vehicle, noting, e.g., in ¶ 1 that the vehicle is an electric vehicle in which a battery, i.e., power storage device, is mounted), the rental fee setting apparatus comprising:
a storage device configured to store (i) an indication as to whether or not a utilization manner of the power storage device is rental and (ii) an indication as to whether a utilization manner of a vehicle portion of the electric vehicle other than the power storage device is rental (see at least ¶ 12 teaching the vehicle data collecting apparatus 12 including a memory medium such as memory cards; see further ¶ 13 teaching that received data collected on the vehicle is performed in a rental context, and that the information includes the state of the power storage device, as further explained in ¶ 11); and
a setting device configured to set a first rental fee and a second rental fee in accordance with at least one of (i) an initial state of the power storage device at a time of start of utilization, (ii) a driving history of the electric vehicle during the utilization, and (iii) an environment history during the utilization, the first rental fee being a rental fee for a predetermined period when the utilization manner of the power storage device is rental, the second rental fee being a rental fee for the predetermined period when the utilization manner of the vehicle portion is rental (see, e.g., ¶ 11 teaching collecting environment history and driving history; see also ¶ 23 teaching comparing the utilization and condition of the power storage device to determine rental fees such as a higher surcharge fee or a lower incentive discount); 
detect a voltage, a current and a temperature of the power storage device, and calculate a value of state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device (see ¶ 11 teaching detecting battery temperature and “charge,” which would affect voltage and current; see further ¶ 103; nevertheless, Examiner notes that this is further addressed below).
Yasuhisa fails to further teach: wherein the CPU is further programmed to set a different fee to at least one of the first rental fee and the second rental fee when a weight of the power storage device at the time of start of the utilization is different, wherein the rental fee setting apparatus is configured to set at least one of the first rental fee and the second rental fee such that a larger discounted fee is set as the weight of the power storage device is smaller.  Nevertheless, Boss teaches such a limitation (see ¶ 37 teaching storing data including the weight and type of a battery; see also ¶ 94 determining weight at the end of the rental period using a weight sensor, where a change in weight could be indicative of damage).  Examiner notes that the change in weight indicates damage, which is indicative of use of the vehicle during the rental process (see, e.g., at least Boss ¶s 37 and 41 disclosing the rental context of the invention), and Yasuhisa teaches that how the vehicle is used should affect the rental charge (see, e.g., at least Yasuhisa ¶s 6 and 99).

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of weighing an electric rental vehicle after the rental period (as disclosed by Boss) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of weighing an electric rental vehicle after the rental period to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration, because predictably the See also MPEP § 2143(I)(D).
Regarding detect a voltage, a current and a temperature of the power storage device at a time of returning of the electric vehicle rented to a user and calculate a state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device, Examiner notes that Yasuhisa teaches these limitations as noted above because at least ¶s 11 and 103 teach detecting temperature and charge of the battery.  Nevertheless, for the purpose of compact prosecution, even if Yasuhisa fails to teach this limitation, such a limitation is taught in the prior art.  Dong, for example, teaches measuring/detecting initial and final voltage, current, and temperature of a battery while it is used in a rental context (see ¶s 3-6 teaching the rental context; see ¶s 48, 51, 59, 66, 76, and 78-80 teaching measuring all three of these variables to determine the effect of usage on the battery).  As Dong notes, there is a need to correctly estimate the condition on the battery, i.e., degradation degree of the batter “so as to rationally judge a residual value of the battery for the convenience of rational billing” (see ¶ 6).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa).  One of ordinary skill in the art would have been motivated to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context (as disclosed by Dong) to the known method and system of providing incentives when renting electric vehicles based on usage of the battery (as disclosed by Yasuhisa), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using voltage, current, and temperature of the battery to determine the degradation of the battery based on its usage in a rental context to the known method and system of providing incentives when renting electric vehicles based on usage of the battery, because predictably it provides a more specific technique for evaluating degradation of the battery to use in the calculation of incentives).  See also MPEP § 2143(I)(D).
Regarding Claims 9 and 10, these claims recite a method and a system with the electric vehicle and a server, respectively.  Because Yasuhisa teaches a method and the electric vehicle with mounted power storage device (i.e., battery), as explained above, the combination of Yasuhisa, 

Claim 3.  The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is configured to set a different fee for the first rental fee when a capacity of the power storage device at the time of start of the utilization is different (see, e.g., ¶ 17 teaching calculating battery deterioration, i.e., a different capacity of the power storage device, noting differences between the start and the end of the rental period; see also Figure 3 and ¶s 35-37 teaching assessing a surcharge based on the battery deterioration or a discount rate/incentive for minimal or lack of deterioration).

Claim 5.  The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: wherein the CPU is configured to set a different fee for the first rental fee between a case where an amount of power consumption of the power storage device until the predetermined period passes exceeds a threshold value and a case where the amount of power consumption of the power storage device until the predetermined period passes does not exceed the threshold value, the amount of power consumption of the power storage device being obtained using the driving history (see at least ¶s 26, 35-37 and 97 teaching determining surcharges or discounts based on charging frequency as compared to thresholds).  

Claim 6.   The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  Yasuhisa further teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is configured to set a different fee for the first rental fee between a case where the number of times of performing quick electric charging to the power storage device until the predetermined period passes exceeds a threshold value and a case where the number of times of performing quick electric charging to the power storage device until the predetermined period passes does not exceed the threshold value, the number of times of performing quick electric charging to the power storage device being obtained using the driving history (see at least ¶s 26, 35-37 and 97 teaching determining surcharges or discounts based on charging frequency as compared to thresholds).

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Yasuhisa in view of Boss and Dong and further in view of Moskowitz (US 2018/0118174).

Claim 4.  The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  That combination fails to further teach: The rental fee setting apparatus according to claim 1, wherein the CPU is configured to set a different fee for the first rental fee when a manufacturer of the power storage device at the time of start of the utilization is different.  Nevertheless, Moskowitz teaches such a limitation (see, e.g., ¶ 5 noting that batteries need not be purchased from vehicle manufacture and can be purchased or leased or rented as needed and when needed; see also ¶s 76 and 82 teaching that the manufacturer of the battery, along with charging history and other data, can be stored on the battery itself).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known storage of battery manufacturer (as disclosed by Moskowitz) as additional information obtained from the battery in the known method and system of setting a rental fee at least in part on obtained information regarding the electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa, Boss, and Dong).  One of ordinary skill in the art would have been motivated to include the battery manufacturer as additional data used to determine the rental fee because a change in the battery manufacturer could affect the value of the electric vehicle/battery combination, for better or worse, and such change in value should affect the rental fee.    
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known storage of battery manufacturer (as disclosed by Moskowitz) as additional information obtained from the battery in the known method and system of setting a rental fee at least in part on obtained information regarding the electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa, Boss, and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other See also MPEP § 2143(I)(D).
  
Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yasuhisa in view of Boss and Dong and further in view of Kang et al. (US 2015/0206229, hereinafter “Kang”).

Claim 7.  The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  That combination fails to further teach the limitations of Claim 7.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is configured to set a different fee for at least one of the first rental fee and the second rental fee between a case where a utilization region is in a predefined region until the predetermined period passes and a case where the utilization region is outside the predefined region until the predetermined period passes, the utilization region being specified from the environment history (see, e.g., ¶ 16 teaching that the vehicle may be an electric 
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle rental fees, the return location and duration can both affect the amount of the rental fee.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location and duration (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa, Boss, and Dong).  One of ordinary skill in the art would have been motivated to apply the known technique of setting a rental fee at least in part on the return location and duration because dropping off the vehicle in a different region from the pickup could cause burdens by crowding vehicles, which should result in higher rental fees (see Kang ¶ 53).  Thus, assessing a higher rental fee on drop offs that further concentrate the rental vehicles in a particular region at that particular time eases the burden, “thereby facilitating management of vehicles” (see Kang ¶ 53).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the return location and duration (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa, Boss, and Dong), because the claimed invention is merely applying a known technique See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of setting a rental fee at least in part on the return location and duration to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration, because predictably the two rental fee setting methods can work together to calculate a total rental fee).  See also MPEP § 2143(I)(D).

Claim 8.  The combination of Yasuhisa, Boss, and Dong teaches the limitations of Claim 1.  That combination fails to further teach the limitations of Claim 8.  Nevertheless, the prior art teaches these limitations.  For example, Kang teaches: The rental fee setting apparatus according to claim 1, wherein the CPU is configured to set a different fee for at least one of the first rental fee and the second rental fee between a case where the predetermined period is in a predefined period and a case where the predetermined period is outside the predefined period  (see, e.g., ¶s 14, 20, 29, 35, 45, 51, 53, 73, 75, 76, 77 et al. teaching rental time/duration affecting the rental fee charged).
As noted in the rejection of Claim 1 above, Yasuhisa teaches obtaining information on the state of the returned electric vehicle.  Kang teaches that, when setting electric vehicle rental fees, the duration of the rental can affect the amount of the rental fee.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of setting a rental fee at least in part on the rental duration being or not being in a predefined range (as disclosed by Kang) to the known method and system of setting a rental fee at least in part on electric vehicle battery state of charge and deterioration (as disclosed by Yasuhisa, Boss, and Dong), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of setting a rental duration at least in part on the return location being or not being in a predefined range to the known method and system of setting a See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
 Claim Rejections - 35 U.S.C. § 112: 
Claims 1-8 were rejected under § 112(b) as being generally narrative in nature (see Remarks page 6).  The rejection has been withdrawn because the claims can be comprehended.  
Claim Rejections - 35 U.S.C. § 101:
Claims 1-10 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more than the abstract idea.  Applicant argues that the claims do not fall within any of the enumerated groupings of abstract ideas (i.e., in step 2A prong 1) (see Remarks page 7).  This argument is not persuasive.  As noted in the previous rejection and reiterated above, because the claims recite setting a rental fee, the claims recite commercial and legal interactions (i.e., setting a fee for a rental relates to the commercial and legal interactions of entering into a rental agreement).  The argument never addresses Examiner’s rationale or findings in the step 2A prong 1 analysis.  Thus, this argument is not persuasive.  The rejection is maintained.  
Claim Rejections - Prior Art:
one main argument, namely that Boss fails to teach setting a rental fee based on the weight of the electric battery.  Examiner first notes that the electric vehicle itself contains a power storage device, i.e., battery, or could be one under a broadest reasonable interpretation of the term, and thus the weight of the entire vehicle would be related to the weight of the power storage device.  Furthermore, as the rejection explains, Boss is used for the feature that a different weight may be indicative of vehicle damage, and Yasuhisa is used for setting rental fees for the vehicle based upon vehicle usage and damage.  Thus, this argument is essentially a piecemeal one and thus not persuasive.  The combination of Yasuhisa and Boss do render this language obvious, and the rejection is maintained.  

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627